Citation Nr: 0317072	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  97-32 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In his November 1997 Substantive Appeal, the veteran 
requested a VA Travel Board hearing.  In a June 1999 
submission, however, he clarified that he instead sought an 
RO hearing, and such a hearing was subsequently conducted in 
March 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right knee disorder is productive of 
limitation of extension to 10 degrees; VA examinations have 
revealed "pain behavior" but not actual objective evidence 
of painful motion or functional loss due to pain of this 
joint.

3.  The veteran's left knee disorder is productive of 
limitation of extension to 10 degrees, with significant 
objective evidence of pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5024 (2002).

2.  The criteria for a 20 percent evaluation for a left knee 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5024 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his service-
connected disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2003 
letter.  See 38 U.S.C.A. § 5103.   This issuance, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In a July 1976 rating decision, the Buffalo RO granted 
service connection for bilateral chondromalacia on the basis 
of treatment for Osgood-Schlatter's disease during service.  
A single zero percent evaluation was assigned, effective from 
August 1975.

A January VA treatment record reflects the veteran's 
complaints of the left knee giving out, although there is no 
indication that this symptom was shown objectively.  
Lachman's test was negative.  VA knee x-rays from January 
1997 revealed left medial femoral supracondyle region bony 
spurs and a narrowed medial compartment.  Left knee crepitus 
was shown in May 1997.

During an October 1997 VA orthopedic examination, the veteran 
complained of knee pain, with swelling, popping, and locking 
up.  The examination revealed tight knee joints and freely 
movable patellae.  Range of motion studies revealed motion 
from zero to 90 degrees bilaterally, and the examiner stated 
that "he does not appear to be in any pain."  The examiner 
diagnosed questionable bilateral chondromalacia of the 
patellae and small bony spurs about the knee joints.

In view of the October 1997 VA examination results, the RO, 
in an April 1998 rating decision, assigned separate 10 
percent evaluations for the veteran's knee disorders, 
effective from January 1997.  These 10 percent evaluations 
have since remained in effect.  

A May 1998 VA treatment record indicates moderate laxity of 
the knees, and the examiner also diagnosed degenerative joint 
disease.  In November 1998, the veteran was seen for 
complaints of bilateral knee pain, left greater than right.  
MRI results from February 1999 revealed minimal effusion and 
slight flattening of the posterior horn of the medial 
meniscus, with possible mild fibrillation of the inner margin 
of the left knee.  A VA treatment record, dated in May 1999, 
indicates continued complaints of left lower extremity pain, 
and an evaluation revealed positive McMurray's sign, pain, 
and slightly limited range of motion of the left knee.  

During his June 1999 VA orthopedic examination, the veteran 
reported constant knee pain.  Upon examination, he 
demonstrated "a waddling gait" and overt pain behavior.  
The examiner questioned the reliability of the veteran's 
examination, noting that "the limitations of the ROM's was 
secondary to voluntary subjective inhibition rather than 
involuntary objective physical impairment."  When the 
veteran was seated, his knees would flex to 90 degrees.  When 
asked to flex the knees, the veteran would flex the left knee 
only to 23 degrees and would flex the right knee to 76 
degrees.  Both knees would hyperextend to 10 degrees.  The 
examiner could find no evidence of instability and noted that 
"[t]he veteran guarded and protected his knees so much that 
it made examination nearly impossible."  No abnormal Lachman 
maneuver could be detected, and, due to the limited motion, 
it was difficult to check for crepitation.  When the veteran 
sat up, his knees tended to flex to 80 to 90 degrees, and, 
during that time, no crepitation was noted.  There was also 
no evidence of effusion, swelling, or disease atrophy.  X-
rays revealed minor bilateral medical compartment narrowing, 
with no acute disease or significant interval change.  The 
diagnoses were bilateral chondromalacia patella and 
hyperpathia.  

In reviewing the results of the June 1999 VA examination, the 
examiner found that the veteran's hyperpathia was 
subconscious and that "the need to wear the knee braces is 
subjective" and not objectively needed.  The examiner 
further noted that "painful demeanor is a learned behavior" 
that "may be influenced by secondary gain."  

During his March 2000 VA hearing, the veteran described pain 
and swelling of the knees and indicated that there was 
objective evidence of arthritis of his knees.  

The veteran underwent a further VA examination in September 
2002, with the express purpose of determining whether there 
was any subluxation or lateral instability.  The examiner 
noted that the veteran said "please don't pull on my 
knees," and it was subsequently stated that "[w]e were not 
able to complete an examination because the veteran actually 
refused."  The examiner rendered impressions of pain in both 
knees, degenerative joint disease in both knees (as shown by 
x-rays), and joint effusion (as shown by MRI).  

The RO has evaluated both of the veteran's knee disorders 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5024.  Under this section, tenosynovitis is for evaluation on 
the basis of limitation of motion of affected parts as 
arthritis.

In this regard, the Board notes that higher evaluations are 
warranted in cases of ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between zero 
and 10 percent (30 percent under Diagnostic Code 5256); 
moderate lateral instability or recurrent subluxation (20 
percent under Diagnostic Code 5257); dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 
5258); flexion limited to 30 degrees (20 percent under 
Diagnostic Code 5260); or extension limited to 15 degrees (20 
percent under Diagnostic Code 5261).

Upon reviewing the evidence of record, the Board is aware 
that the evidentiary findings have been limited by the 
veteran's apparent refusal to perform requested testing at 
examination.  For instance, during his June 1999 VA 
examination, the veteran would not flex his left knee more 
than 23 degrees, but his knees were noted to flex to 80 to 90 
degrees when he sat up.  The veteran refused testing for 
instability of the knees in September 2002, and there is no 
objective evidence of ankylosis or dislocated semilunar 
cartilage of either knee.

Nevertheless, range of motion testing from the June 1999 VA 
examination revealed extension to only 10 degrees, and the 
examiner did not suggest that these specific findings were 
compromised by somatic pain behavior.  By themselves, these 
findings would suffice to warrant evaluations of 10 percent 
under Diagnostic Code 5261.  The question thus becomes 
whether these findings warrant evaluations in excess of 10 
percent in view of the veteran's reported knee pain.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. 
§§ 4.40, 4.45.

The Board has reviewed the veteran's VA examination reports 
and finds that these reports do not substantiate objective 
evidence of painful motion, particularly as the June 1999 
examiner strongly suggested that the veteran's painful 
behavior was "learned."  Several prior VA treatment 
records, however, indicate objective evidence of pain and 
crepitus of the left knee, with the right knee less 
symptomatic.  In view of Diagnostic Code 5261 and DeLuca, the 
Board finds that an increased evaluation, of 20 percent, is 
warranted for the left knee, but not for the right knee.

Additionally, the Board is aware of the veteran's recent 
diagnosis of degenerative changes of the knees, but he 
refused testing in September 2002 that might confirm 
instability of the knees.  As such, in the absence of 
objective evidence of both arthritis and instability of the 
knees, separate evaluations are not warranted for those 
disorders.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).

Overall, the Board has determined that an increased 
evaluation of 20 percent is warranted for the veteran's left 
knee disorder, but there is no evidentiary basis for an 
evaluation in excess of 10 percent for the veteran's right 
knee disorder.  This determination represents a partial grant 
of the veteran's appeal.

In reaching its determination as to the right knee disorder 
claim, the Board acknowledges that the VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for this 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected knee disorders have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for a 
right knee disorder, currently evaluated as 10 percent 
disabling, is denied.

A 20 percent evaluation for the veteran's left knee disorder 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

